Case: 3:20-cv-50343 Document #: 1 Filed: 09/11/20 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
NORTHERN DIVISION

James DeFalco

No. 20-cv-50343

Jury Trial Demanded
vs,

)
)
)
)
Plaintiff, )
)
)
)
)

Marc Tolmie and Luebke Enterprises
LLC

Defendants.

Complaint

Now comes the Plaintiff James DeFalco by and through his attorneys, The
Vrdolyak Law Group LLC, in support of his complaint against defendants Marc Tolmie
and Luebke Enterprises LLC, states:
Count |
(Negligence -Marc Tolmie)
1. Plaintiff James DeFalco is a citizen of the state of Illinois. Defendant truck
driver, Marc Tolmie is a Wisconsin citizen. Defendant Luebke Enterprises LLC is also a
Wisconsin citizen, being a Wisconsin company with its principal place of business in

Janesville, Wisconsin.
Case: 3:20-cv-50343 Document #: 1 Filed: 09/11/20 Page 2 of 6 PagelD #:2

3. The amount in controversy exceeds, exclusive of interest and costs, the
sum specified by 28 U.S.C. § 1332, making subject matter jurisdiction appropriate in this
Court based on diversity of citizenship.

4, Venue is properly set in this district pursuant to 28 U.S.C. § 1391 (b) since
all defendants transact business within this judicial district and this judicial district is where
substantial events giving rise to plaintiff's injury and damages occurred.

5. On July 20, 2020, defendant trucker Marc Tolmie lived at 1302 Emerson
Street, Beloit Wisconsin 53511. On that day, defendant Luebke Enterprises LLC had its
corporate headquarters located at 2527 East County Road O, Janesville, Wisconsin
53546.

6. On July 20, 2020 defendant trucker Marc Tolmie possessed a Wisconsin
CDL and was operating a 2005 Peterbilt tractor, VIN # 1XP7DU9X65D879108 with a
Wisconsin license plate #24508W, pulling a fully loaded 44 foot Cornhusker ultra-lite
trailer with a license plate number #572337 in interstate commerce through a marked
construction zone on I-90 Westbound in Winnebago county, when that commercial motor
vehicle impacted the rear of a Honda automobile, which was slowing due to traffic. At the
time of the collision, the Honda automobile was owned and occupied by the plaintiff.

7. On July 20, 2020, the 2005 Peterbilt tractor and Cornhusker ultra-lite trailer
involved in the collision with the plaintiff, were both owned by Luebke Enterprises LLC
with the tractor displaying Luebke Enterprises’ US DOT number 1272515 and their logo.

8. On July 20, 2020, the commercial motor vehicle weighing in excess of
26,001 pounds was being operated in interstate commerce by the defendant's actual

employee, FMCSR §390.5 statutory employee Marc Tolmie, pursuant to Luebke
Case: 3:20-cv-50343 Document #: 1 Filed: 09/11/20 Page 3 of 6 PagelD #:3

Enterprises LLC’s US DOT active motor carrier authority #1272515. The commercial
motor vehicle consisted of the 2005 Peterbilt tractor and a fully loaded Cornhusker ultra-
lite trailer.

9. At all relevant times, including July 20, 2020 Marc Tolmie and Lubke
Enterprises LLC regularly hauled freight through Illinois, including the freight being hauled
at the time of the collision, in the usual course of Luebke’s Enterprise LLC’s business as
an interstate motor carrier.

10. On July 20, 2020 Plaintiff James DeFalco was injured because of a rear
end collision caused by the aforementioned commercial motor vehicle displaying Luebke
Enterprises LLC’s US DOT number 1272515 , and its logo , operated that day by Marc
Tolmie within the scope of his duties with Luebke Enterprises LLC.

11. On and before July 20, 2020, Luebke’s Enterprise LLC’s was the actual or
statutory employer under FMCSR §390.5 of defendant trucker Marc Tolmie and is
vicariously liable for his negligent conduct while operating the Peterbilt tractor bearing its
logo.

12. On July 20, 2020 it was the duty of Luebke’s Enterprise LLC’s and its actual
employee or §390.5 statutory employee, Marc Tolmie, to exercise reasonable care under
the circumstances to protect the safety of the traveling public, including the plaintiff. In
violation of this duty each of the defendants:

a) negligently, carelessly and improperly drove the 2005
Peterbilt tractor truck into the rear of Plaintiffs Honda
automobile;

b) negligently, carelessly and improperly failed to control the

Peterbilt tractor-truck to avoid a rear end collision with
plaintiffs Honda automobile;
Case: 3:20-cv-50343 Document #: 1 Filed: 09/11/20 Page 4 of 6 PagelD #:4

Cc) negligently, carelessly, and improperly failed to keep a proper
lookout;

d) negligently, carelessly and improperly operated the Peterbilt
tractor truck contrary to Industry standards regarding space
management;

e) failed to decrease speed so as to avoid colliding with plaintiff, in
violation of 625 ILCS 5/11-601(a);

f) negligently, carelessly, and improperly operated the tractor-

truck at a speed that was excessive for the prevailing
conditions; and

g) negligently, carelessly and improperly was speeding through
a marked construction zone in violation of 625 ILCS 5/11-
605.1
13. As a direct and proximate result of one or more of the aforementioned
negligent acts or omissions by Marc Tolmie, the Honda automobile occupied by plaintiff
James DeFalco was struck in the rear by defendants fully loaded tractor trailer and he
was physically injured. His injuries and damages from this collision include permanent
neurological deficits, losses of a personal and pecuniary nature including, but not limited
to, economic losses, medical expenses, pain and suffering, subsequent surgeries,
disfigurement, disability, and loss of a normal life. These losses have been incurred in
the past and are reasonably certain to occur in the future. All or some of them are
permanent.
Wherefore, it is respectfully requested that judgment be entered in favor of plaintiff

James DeFalco and against defendant Marc Tolmie for all damages allowed by law as a

result of the July 20, 2020 collision.
Case: 3:20-cv-50343 Document #: 1 Filed: 09/11/20 Page 5 of 6 PagelD #:5

Count Il
(Vicarious Liability- Luebke Enterprises LLC)

1-12. Plaintiff incorporates by reference the allegations of Count |, paragraphs 1-
12 as though fully set forth herein as paragraphs 1-12 of Count Il.

13. As a direct and proximate result of one or more of the aforementioned
negligent acts or omissions committed by Marc Tolmie for which Luebke Enterprises LLC
is vicariously liable, the Honda automobile occupied by plaintiff James DeFalco was
struck by a fully loaded tractor trailer and he was physically injured. His injuries and
damages from this collision include permanent neurological deficits, losses of a personal
and pecuniary nature including, but not limited to, economic losses, medical expenses,
pain and suffering, subsequent surgeries, disfigurement, disability, and loss of a normal
life. These losses have been incurred in the past and are reasonably certain to occur in
the future. All or some of them are permanent.

Wherefore, it is respectfully requested that judgment be entered in favor of plaintiff
James DeFalco and against defendant Luebke Enterprises LLC, under the doctrine of

vicarious liability, for all damages allowed by law as a result of the July 20, 2020 collision.

Plaintiff Demands Trial by Jury

-
iw CC (Aton —
Attorfey for Plaintiff ~

Jon C. Papin — ARDC #06200779
Vrdolyak Law Group LLC

9618 S. Commercial Avenue
Chicago, Illinois 60617
773-731-3311 ext. 208

jpapin@Vrdolyak.com
Case: 3:20-cv-50343 Document #: 1 Filed: 09/11/20 Page 6 of 6 PagelD #:6

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
NORTHERN DIVISION

James DeFalco

No.

Jury Trial Demanded
vs.

)
)
)
)
Plaintiff, )
)
)
)
)

Marc Tolmie and Luebke Enterprises
LLC

Defendants.

JURY DEMAND

Plaintiffs demands a Trial by Jury.

\ae Cc ie Siw
Attorney for Plaintiff ~

 

Jon C. Papin #6200779

THE VRDOLYAK LAW GROUP, LLC
9618 South Commercial

Chicago, Illinois 60617
(773)731-3311 ext 252
jpapin@vrdolyak.com
